                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 1 of 25 Page ID #:1686




                                 1   Clinton Mikel (SBN 251319)
                                     cmikel@thehlp.com
                                 2   The Health Law Partners, P.C.
                                 3   32000 Northwestern Hwy., Suite 240
                                 4   Farmington Hills, MI 48334
                                     P: (248) 996-8510; F: (248) 996-8525
                                 5   Attorneys for Defendant
                                 6   San Bernardino Mountains Community Hospital District
                                 7
                                                                           UNITED STATES DISTRICT COURT
                                 8                                        CENTRAL DISTRICT OF CALIFORNIA
                                 9                                         EASTERN DIVISION – RIVERSIDE
                                10
                                         United States of America, ex rel.,                                                    Case No.: 5:17-cv-00002-JGB-KK
                                11       Frank Adomitis,                                                                                  (Hon. Jesus G. Bernal)
                                12
The Health Law Partners, P.C.




                                         Plaintiff,                                                             Defendant Mountains’ Memorandum of
                                13
                                                                                                                 Points and Authorities in Support of its
                                14               vs.                                                                     Motion for Attorneys’ Fees and
                                15                                                                                                            Expenses
                                         San Bernardino Mountains Community
                                16
                                         Hospital District;                                                      [Request for Judicial Notice (to the extent
                                17       Does 1 through 20, inclusive;                                           applicable) of Exhibits 1-3: Compilation of
                                18                                                                               Records; Declaration of Clinton C. Mikel;
                                         Defendants.                                                                  Declaration of Charles Harrison; and
                                19
                                                                                                                [Proposed] Order contemporaneously filed
                                20                                                                                                                herewith]
                                21
                                22
                                                                                                                                             Date: November 12, 2018
                                23                                                                                                                    Time: 9:00 AM
                                24                                                                                                                      Courtroom: 1
                                25
                                26   
                                27
                                28

                                                                                                          Page i
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 2 of 25 Page ID #:1687




                                 1                                                          Table of Contents
                                 2                                                                                                                         Page
                                 3
                                 4
                                             1.        INTRODUCTION ............................................................................................ 1
                                 5
                                             2.        DESCRIPTION OF THE SUBSTANTIVE ISSUES INVOLVED BETWEEN
                                 6
                                     THE PARTIES .................................................................................................................. 2
                                 7
                                 8           3.        PROCEDURAL FACTS AND RELEVANT BACKGROUND ........................ 3
                                 9           4.        RELATOR’S KNOWLEDGE OF PLEADING DEFICIENCIES AND
                                10   CONTINUED RECALCITRANCE................................................................................. 5
                                11           5.        RELATOR HAS FILED MULTIPLE LAWSUITS ON THE BASIS OF HIS
                                12   OWN SPECUALTIVE ASSERTIONS AND THE 2013 OIG REPORT .......................... 6
The Health Law Partners, P.C.




                                13
                                             6.        ARGUMENT ..................................................................................................... 7
                                14
                                                  a.     Attorneys’ Fees Should be Awarded to Mountains Because Relator’s Action
                                15
                                         was Clearly Frivolous and Vexatious .............................................................................. 8
                                16
                                           i.     Relator’s Action Was Clearly Frivolous ................................................................ 9
                                17
                                           ii. Relator’s Action Was Clearly Vexatious .............................................................. 11
                                18
                                19                b.     Defendants’ Attorneys’ Fees and Expenses are Reasonable ........................... 15
                                20                c.     Mountains has a Reasonable Hourly Rate....................................................... 15
                                21
                                                  d. Mountains Has a Reasonable Number of Hours ......................................... 17
                                22
                                23
                                     
                                24
                                25
                                26
                                27
                                28

                                                                                                         Page ii
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 3 of 25 Page ID #:1688




                                 1                                                        Table of Authorities
                                 2           Cases
                                 3
                                     Amphastar Pharm. Inc. v. Aventis Pharma SA,
                                 4
                                         856 F.3d 696 (9th Cir. 2017) ................................................................................................................ 11
                                 5
                                     Anderson v. Norfolk & W. Ry. Co.,
                                 6
                                         773 F.2d 880 (7th Cir. 1985) ................................................................................................................ 15
                                 7
                                     Barjon v. Dalton,
                                 8
                                         132 F.3d 496 (9th Cir. 1997) ................................................................................................................ 16
                                 9
                                     Chalmers v. City of Los Angeles,
                                10
                                         796 F.2d 1205 (9th Cir. 1986) .............................................................................................................. 16
                                11
                                     Crane-McNab v. Cty. of Merced,
                                12
The Health Law Partners, P.C.




                                         773 F. Supp. 2d 861 (E.D. Cal. 2011) .....................................................................................................8
                                13
                                     Fischer v. SJB-P.D. Inc.,
                                14
                                         214 F.3d 1115 (9th Cir. 2000) .............................................................................................................. 15
                                15
                                     Galen v. Cty. of Los Angeles,
                                16
                                         477 F.3d 652 (9th Cir. 2007) ............................................................................................................... 11
                                17
                                     Harris v. Maricopa Cty. Superior Court,
                                18
                                         631 F.3d 963 (9th Cir. 2011) ................................................................................................................ 17
                                19
                                     Hensley v. Eckerhart,
                                20
                                         461 U.S. 424, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983) .......................................................................... 15
                                21
                                     Hughes v. Rowe,
                                22
                                         449 U.S. 5, 101 S. Ct. 173, 66 L. Ed. 2d 163 (1980) ................................................................................ 9
                                23
                                     Hyde v. Midland Credit Mgmt., Inc.,
                                24
                                         567 F.3d 1137 (9th Cir. 2009) ................................................................................................................8
                                25
                                     In Millner,
                                26
                                         124 F.3d 204 ....................................................................................................................................... 13
                                27
                                28

                                                                                                         Page iii
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 4 of 25 Page ID #:1689




                                 1   Kerr v. Screen Extras Guild, Inc.,
                                 2       526 F.2d 67 (9th Cir. 1975) .................................................................................................................. 15
                                 3   Klee v. Nissan N. Am., Inc., No.,
                                 4       CV1208238AWTPJWX, 2015 WL 4538426 (C.D. Cal. July 7, 2015), aff'd ......................................... 16
                                 5   Maag v. Wessler,
                                 6       993 F.2d 718 (9th Cir. 1993) ..................................................................................................................8
                                 7   Mikes v. Straus,
                                 8       274 F.3d 687 (2d Cir. 2001) ..............................................................................................................8, 11
                                 9   Millner v. ITT Aerospace/Commc'ns Div. of ITT Corp.,
                                10       124 F.3d 204 (7th Cir. 1997) ................................................................................................................ 13
                                11   Millner,
                                12       124 F.3d .............................................................................................................................................. 13
The Health Law Partners, P.C.




                                13   Patton v. Cty. of Kings,
                                14       857 F.2d 1379 (9th Cir. 1988) ...........................................................................................................9, 11
                                15   Pfingston v. Ronan Eng'g Co.,
                                16       284 F.3d 999 (9th Cir. 2002) ........................................................................................................ 8, 9, 11
                                17   Ringgold-Lockhart v. Cty. of Los Angeles,
                                18       761 F.3d 1057 (9th Cir. 2014)............................................................................................................... 12
                                19   Tutor-Saliba Corp. v. City of Hailey,
                                20       452 F.3d 1055 (9th Cir. 2006)................................................................................................................ 9
                                21   U.S. ex rel. J. Cooper & Assocs., Inc. v. Bernard Hodes Grp., Inc.,
                                22       422 F. Supp. 2d 225 (D.D.C. 2006) .................................................................................................... 12
                                23   United States v. Johnson Controls, Inc.,
                                24       457 F.3d 1009 (9th Cir. 2006) ............................................................................................................. 11
                                25   United States v. Safran Grp., S.A.,
                                26       No. 15-CV-00746-LHK, 2018 WL 558937 (N.D. Cal. Jan. 25, 2018) .................................................... 9
                                27   Universal Health Servs., Inc. v. United States,
                                28       136 S. Ct. 1989, 195 L. Ed. 2d 348 (2016) ............................................................................................ 11

                                                                                                         Page iv
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 5 of 25 Page ID #:1690




                                 1   Van Gerwen v. Guarantee Mut. Life Co.,
                                 2       214 F.3d 1041 (9th Cir. 2000) .............................................................................................................. 15
                                 3   Vernon v. City of Los Angeles,
                                 4       27 F.3d 1385 (9th Cir. 1994) .................................................................................................................. 9
                                 5   Workman v. Dist. 13 Tanque Verde Unified Sch.,
                                 6       402 F. App'x 292 (9th Cir. 2010)......................................................................................................... 11
                                 7           Statutes
                                 8
                                     31 U.S.C.A. § 3729 (West) ..................................................................................................................... 1, 3
                                 9
                                     31 U.S.C.A. § 3730(d)(4) (West) ....................................................................................................... passim
                                10
                                     42 U.S.C.A. § 1988 (West) .................................................................................................................... 7, 8
                                11
                                     PL 111-148 ................................................................................................................................................. 1
                                12
The Health Law Partners, P.C.




                                     PL 111-21 ................................................................................................................................................... 1
                                13
                                14           Regulations

                                15
                                     42 C.F.R. § 485.610(c) ........................................................................................................................... 2, 9
                                16
                                     42 C.F.R. § 485.610(c)’s ............................................................................................................................ 9
                                17
                                             Other Authorities
                                18
                                19   1986 U.S.C.C.A.N. 5266 ...........................................................................................................................8
                                20   5294 ..........................................................................................................................................................8
                                21   S. Rep. No. 99-345 ....................................................................................................................................8
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                                         Page v
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 6 of 25 Page ID #:1691




                                 1        1. INTRODUCTION
                                 2           The alleged “whistle-blower,” relator Frank Adomitis (“Relator”) filed this lawsuit
                                 3   against San Bernardino Mountains Community Hospital District (“Mountains”) in
                                 4   January 2017. Relator alleged that he was the Chief Financial Officer for Mountains from
                                 5   July 1, 2007, through November 24, 2008. Despite, Relator’s limited employment with
                                 6   Mountains over 10 years ago, he filed a Complaint alleging causes of action against
                                 7   mountains from 2002 to the present under the Federal False Claims Act, 31 U.S.C.A. §
                                 8   3729 (West), et seq. (the “FCA”), as amended; the Fraud Enforcement and Recovery Act
                                 9   of 2009, FRAUD ENFORCEMENT AND RECOVERY ACT OF 2009 (FERA), PL 111-
                                10   21, May 20, 2009, 123 Stat 1617; the Patient Protection and Affordable Care Act of 2010,
                                11   PATIENT PROTECTION AND AFFORDABLE CARE ACT, PL 111-148, March 23,
                                12   2010, 124 Stat 119; and unjust enrichment based upon his False Claims Act allegations.
The Health Law Partners, P.C.




                                13   (Dkt. 5, ¶ 1).
                                14           The ensuing frivolous and vexatious litigation thereafter is the culminating product
                                15   of a long history of harassment against Mountains. Since Relator’s dismissal from
                                16   Mountains in 2008, he has engaged in a scary smear and harassment campaign against
                                17   Mountains and its executive officers. Moreover, despite repeated attempts to reason with
                                18   Relator, Mountains had to move to dismiss the first complaint and three amended
                                19   complaints, which has cost tax payer dollars and jeopardized Mountains’ ability to
                                20   administer health care to a rural community in Lake Arrowhead, San Bernardino, CA.
                                21           Mountains files this Motion for Attorneys’ Fees and Expenses (the “Motion”)
                                22   pursuant to 31 U.S.C.A. § 3730(d)(4) on the grounds that (1) Mountains is the prevailing
                                23   party to the litigation, and (2) Relator’s action was frivolous, vexatious, and brought
                                24   primarily for the purposes of harassment. In particular, Relator continued to litigate
                                25   meritless FCA claims since the filing of his Complaint, despite several warnings from this
                                26   Court and Mountains. Moreover, Relator’s long history of harassment toward Mountains
                                27   shows that his true intentions were to embarrass and harm Mountains irrespective of the
                                28   merits of his case.

                                                                                                                  1
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 7 of 25 Page ID #:1692




                                 1           Defendants therefore request an award of attorneys’ fees in the amount of
                                 2   $272,495.00, and expenses in the amount of $8,383.85.
                                 3
                                 4        2.DESCRIPTION OF THE SUBSTANTIVE ISSUES INVOLVED BETWEEN
                                 5             THE PARTIES
                                 6             Medicare reimburses Critical Access Hospitals (“CAHs”) at higher rates than
                                 7   other acute care hospitals. (Dkt. 40, ¶ 15). To qualify and be certified as a CAH, a hospital
                                 8   offering acute care services must meet numerous requirements for CAH Conditions of
                                 9   Participation, including a location-related requirement that was at issue between the
                                10   parties in this case. (Dkt. 40, ¶¶ 17-18). A CAH must be located either (a) more than a 35-
                                11   mile drive from a hospital or another CAH or (b) more than a 15-mile drive from a
                                12   hospital or another CAH in areas of mountainous terrain or areas where only secondary
The Health Law Partners, P.C.




                                13   roads are available. (Dkt. 40, ¶ 19 (citing 42 C.F.R. § 485.610(c)).)
                                14             The primary issues this Court resolved between the parties entailed whether
                                15   Mountains made implied false certifications for reimbursement that were material to the
                                16   governments obligation to pay Mountains. This Court found, in several instances, that
                                17   Relator failed to specifically plead a cognizable false claim in violation of the FCA and how
                                18   any of those claims were material to the government’s obligation to reimburse Mountains.
                                19             In short summation, Relator, through multiple pleadings failed to ultimately show
                                20   this Court:
                                21             1) Allegations to substantiate an actual false claim with knowledge of alleged
                                22   regulatory non-compliance (Dkt. 23, pgs. 8-9) and (Dkt. 46, pg. 11)
                                23             2) Actual false claims or a scheme of alleged false claims submitted to the
                                24   government that triggered a government obligation to pay the claim, but for the alleged
                                25   non-compliance of Mountains’ distance requirements (in other words, were the alleged
                                26   false claims material to the government’s payment decision). (Dkt. 23, pg. 8), (Dkt. 39,
                                27   pg. 9), and (Dkt 46, pg. 11)
                                28

                                                                                                                  2
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 8 of 25 Page ID #:1693




                                 1
                                 2        3.PROCEDURAL FACTS AND RELEVANT BACKGROUND
                                 3           On January 3, 2017, Relator filed a Complaint alleging violations of the Federal False
                                 4   Claims Act, 31 U.S.C.A. § 3729, et seq. (the “FCA”), as amended. (Dkt. 5, ¶ 1). Relator
                                 5   pled that the most direct route between Mountains and St. Bernardine Medical Center,
                                 6   the nearest hospital, is 24.5 miles (Dkt. 5, ¶ 26.) Although somewhat unclear, Relator
                                 7   essentially pled the applicable route to be State Route 18/173 [sic] junctures.1 (Dkt 5, ¶
                                 8   26). The United States filed a notice, declining to intervene on May 10, 2017. (Dkt. 6).
                                 9   Mountains filed a Motion to Dismiss. (Dkt. 16). In that Motion to Dismiss, Relator was
                                10   clearly apprised of the deficiencies within his Complaint showing the lack of merit to his
                                11   claims against Mountains. Of note, Relator was put on notice that his claims were not in
                                12   accordance with Rule 9(b) and were not material to the government’s obligation to pay
The Health Law Partners, P.C.




                                13   claims. (Dkt. 16-1, pgs. 13-18 and 19-21). Accordingly, Relator’s claims were doomed from
                                14   the outset of his pleadings.
                                15           In response, Relator amended the complaint on November 13, 2017, the First
                                16   Amended Complaint (“FAC”), and changed very little with his pleadings which
                                17   prompted another Motion to Dismiss from Mountains. (See (Dkt. 17) and compare with
                                18   (Dkt. 5)) (See also Dkt. 19). Again, Relator pled the applicable route to be State Route
                                19   18/173 [sic] junctures.2 (Dkt 17, ¶ 31). On January 29, 2018, this Court dismissed Relator’s
                                20   first amended complaint, with leave to amend certain claims. (Dkt. 23). The Court
                                21   determined that Relator failed to plead his claims with either adequate particularity or
                                22   reliable indicia to establish violations of the FCA. (Dkt. 23 pgs. 8-9). Moreover, the
                                23   Court specifically held that Relator failed to plead how any of Mountains’ claims
                                24   were material to the government’s obligation to pay claims. (Dkt. 23, p. 8). Relator’s
                                25
                                26           1
                                            Relator actually alleges State Route 178, however, this appears to be a clerical error
                                27   as there is no State highway 178.
                                          2
                                28          Relator actually alleges State Route 178, however, this appears to be a clerical error
                                     as there is no State highway 178.
                                                                                                                  3
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 9 of 25 Page ID #:1694




                                 1   attempt to use Form 2552 was found to be specifically unavailing by the Court. (Dkt.
                                 2   23, p. 8).
                                 3           Relator at this time, and likely prior to filing initially, had in his possession the list of
                                 4   CAHs that the OIG had found did not meet the post-2013 sub-regulatory guidance in its
                                 5   nationwide survey (Mountains was not on the list). Yet, Relator proceeded. Then, as early
                                 6   as Dkt. 23, it was recognized by this Court that in 2013, applying the newer sub-regulatory
                                 7   guidance, that the OIG did not believe that Mountains was deficient regarding the
                                 8   distance requirements. Quoting this Court: “If anything, the OIG Report implies
                                 9   Mountains is not engaged in any fraudulent conduct by Mountains’ absence on the list of
                                10   CAHs that do not meet the location requirements.” (Dkt. 23, p. 6). Yet, Relator persisted3
                                11   to harass and harm Mountains, despite knowing the OIG’s findings, and despite the
                                12   previously briefed fact that CMS’s ROs (not Mountains) determine CAHs’ compliance
The Health Law Partners, P.C.




                                13   with the distance requirements.
                                14           On February 20, 2018, Relator filed his third-iteration of pleadings, the Second
                                15   Amended Complaint (“SAC”). (Dkt. 26). Again, Relator pled the applicable route to be
                                16   State Route 18/173 [sic] junctures. 4 (Dkt 26, ¶¶ 35-36). This prompted another Motion to
                                17   Dismiss from Mountains. (Dkt. 27). Relator added some additional pleading to buttress
                                18   his claims against Mountains, however his repetitive pleading was still insufficient to
                                19   survive Mountains’ dispositive motion. (Dkt. 26).
                                20           Once again, the Court found that Relator failed to plead a causal connection that
                                21   noncompliance with CAH distance requirements is material to the government’s decision
                                22   to pay Mountains’ claims. (Dkt 39, pg. 9). Moreover, Relator failed to plead facts showing
                                23   the government would have taken an adverse action towards Mountains’ submitted claims
                                24
                                             3
                                25          It appears that the Relator was going to proceed no matter what – ultimately,
                                     whether this Court, CalTrans, CMS, CMS’s RO, or the OIG, disagreed with him (and
                                26   they all did), nothing would stop his proceeding to effectuate the penultimate stroke in his
                                27   10 year vendetta against Mountains.
                                          4
                                28          Relator actually alleges State Route 178, however, this appears to be a clerical error
                                     as there is no State highway 178.
                                                                                                                  4
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 10 of 25 Page ID
                                                                       #:1695



                                 1   despite the alleged noncompliance with CAH distance requirements. (Dkt 39, pg. 9).
                                 2   Although Relator added some additional factual details to overcome some of his initial
                                 3   pleading deficiencies, he added no additional pleading to show how any of the claims at
                                 4   issue between the parties were material to the government’s obligation to pay claims. On
                                 5   June 14, 2018, this Court again dismissed Relator’s SAC, with leave to amend certain
                                 6   claims, warning that “[t]he Court advises Relator that a third request for leave to amend is
                                 7   unlikely to be granted.” (Dkt. 39).
                                 8
                                 9        4.RELATOR’S KNOWLEDGE OF PLEADING DEFICIENCIES AND
                                10             CONTINUED RECALCITRANCE
                                11           On or about May 17, 2018, Mountains came into possession of Caltrans
                                12   Transportation Concept Report and shared this information with Relator’s counsel.
The Health Law Partners, P.C.




                                13   Essentially, this report showed that Mountains met regulatory location and distance
                                14   requirements regarding the route pled by Relator. (Exhibit 1, pgs. 5-82). In addition, on
                                15   June 8, 2018, counsel for Mountains sent to Relator’s counsel a warning that a Rule 11
                                16   motion would be brought if Relator did not correct certain misrepresentations to the
                                17   Court. (Exhibit 1, pgs. 83-177). Nevertheless, Relator continued to plead and argue
                                18   otherwise in his SAC, opposition briefs, and TAC. (Dkt. 26, ¶ 36), (Dkt. 29, pg. 13, lines
                                19   13-15), (Dkt. 43, pgs. 7, 16-18, and 30), and (Dkt. 40, ¶ 36(v)). Moreover, Relator refused
                                20   to acknowledge that Caltrans Transportation Concept Reports showed in the very least
                                21   that Mountains was in compliance with regulatory location and distance requirements
                                22   prior to April 19, 2013. (Dkt. 40, ¶ 19 n. 3). This Court found as much in its Order. (Dkt.
                                23   46, pg. 10).
                                24           On June 22, 2018, having been apprised of the CalTrans Report, Relator filed his
                                25   fourth-iteration of pleadings, the Third Amended Complaint (“TAC”). (Dkt. 40).
                                26   Despite Relator previously contending that State Route 18/173 was the shortest distance
                                27   between Mountains and another acute care medical provider, he pled a *newly
                                28   discovered* route, Route 189. (Dkt. 40, ¶ 36). The Court did not find the additional

                                                                                                                  5
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 11 of 25 Page ID
                                                                       #:1696



                                 1   route(s) to be any more availing than Relator’s previous pleadings. (Dkt. 46, pgs. 8-10).
                                 2   Rather, the Court found Mountains made a dispositive showing that it was unequivocally
                                 3   in compliance with statutory distance requirements at least before April 19, 2013. (Dkt.
                                 4   46, pg. 10). Furthermore, the Court found the question of whether the distance
                                 5   requirements were material to the government’s payment obligations to Mountains
                                 6   “significantly less close.” (Dkt. 46, pg. 13). “The nature of Defendant’s noncompliance
                                 7   with the mountainous location provision appears to be so ‘minor or insubstantial’ as to
                                 8   strongly weigh against materiality.” (Dkt. 46, pgs. 12-13, n. 7)
                                 9           On June 26, 2018, counsel for Mountains made a last-ditch effort to persuade Relator
                                10   that none of his complaints substantively pled sufficient facts to withstand a Rule 12(b)(6)
                                11   motion. (Exhibit 1, pg. 178). Accordingly, Relator was, again, apprised of his lack of
                                12   substantive pleading to show a material regulatory violation against Mountains.
The Health Law Partners, P.C.




                                13           Mountains, through the course of this litigation, met and conferred with Relator
                                14   about these issues several times which culminated in a detailed outline before the filing of
                                15   Relator’s final amended complaint, Dkt. 46. A true and accurate compilation of records
                                16   providing notice to Relator regarding his claims is enclosed as Exhibit 1. In October and
                                17   November 2017, Relator was specifically told that his claims lacked the particularity in
                                18   pleading required of Rule 9b. In addition, Relator was apprised that his allegations against
                                19   Mountains lacked materiality, knowledge, and intent. (Exhibit 1, pgs. 1-4).
                                20
                                21        5.RELATOR HAS FILED MULTIPLE LAWSUITS ON THE BASIS OF HIS
                                22             OWN SPECUALTIVE ASSERTIONS AND THE 2013 OIG REPORT
                                23           In August 2013, the Office of Inspector General, U.S. Department of Health and
                                24   Human Services (“OIG”) publicly released an official investigation/audit report
                                25   regarding a survey it did of all critical access hospitals in the United States – the official
                                26   report is entitled “Most Critical Access Hospitals Would Not Meet the Location
                                27   Requirements if Required to Re-Enroll in Medicare”. Mountains refers to this as the
                                28   “OIG 2013 CAH Distance Audit/Investigation”. Relator’s complaint and amended

                                                                                                                  6
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 12 of 25 Page ID
                                                                       #:1697



                                 1   complaints regarding Mountains purportedly not meeting the CAH distance requirements
                                 2   is the exact exercise/investigation previously conducted and publicly reported in the OIG
                                 3   2013 CAH Distance Audit/Investigation. (Dkt. 16, pg. 3), (Dkt. 16-1, pg. 21) and (Dkt. 16-
                                 4   8). As demonstrated in Mountains’ first Motion to Dismiss, the Complaint was essentially
                                 5   plagiarized using unique language from the OIG 2013 CAH Distance Audit/Investigation
                                 6   (Dkt. 16, pg. 3, n. 1 and Dkt. 16-8). Relator did not reveal the existence of the OIG 2013
                                 7   CAH Distance Audit/Investigation to this Court, and Relator’s counsel claimed in the
                                 8   very first meet and confer that she had no knowledge of the report, despite plagiarizing it.
                                 9   She later disclosed the report in her FAC. (Dkt. 17, ¶ 24 ).
                                10           Despite Relator’s lack of originality in utilizing the OIG 2013 CAH Distance
                                11   Audit/Investigation, he subsequently filed (8 months after filing against Mountains) at
                                12   least two other lawsuits against hospitals that he has no employment relation to, see U.S.
The Health Law Partners, P.C.




                                13   ex rel. Frank Adomitis v. Ojai Valley Community Hospital, Case No. cv-17-06972, (C.D. Cal.
                                14   September 21, 2017), and U.S. ex rel. Frank Adomitis v. Tahoe Forest Hospital District, Case
                                15   No. cv-17-00934 (E.D. Cal. September 10, 2017), Dkt. 27 pgs. 21-22. In both, Relator has
                                16   pled essentially the same allegations. All of Relator’s amended complaints demonstrate
                                17   that Relator is simply using publicly disclosed information to improperly bring lawsuits
                                18   with little or no merit against CAH’s in the California area. Relator did not even have any
                                19   relation with either hospital, he merely looked to Google maps and made his own
                                20   speculative or conclusory determinations using sub-regulatory guidance. Notably, as will
                                21   be detailed below, Mr. Adomitis initially focused his ire against Mountains due to his
                                22   longstanding vendetta against Mountains and its executives. His additional frivolous
                                23   lawsuits came as a money-making afterthought, when he convinced his qui tam plaintiff
                                24   attorney to pursue the claim.
                                25
                                26        6.ARGUMENT
                                27
                                28

                                                                                                                  7
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 13 of 25 Page ID
                                                                       #:1698



                                 1           Mountains brings this Motion and request for an award of attorneys’ fees and
                                 2   expenses in the amount of $280,878.85 because Relator’s action was clearly frivolous,
                                 3   vexatious, and/or brought primarily for the purpose of harassment.
                                 4
                                 5                  a. Attorneys’ Fees Should be Awarded to Mountains Because
                                 6                        Relator’s Action was Clearly Frivolous and Vexatious
                                 7           The FCA provides for an award of reasonable attorneys’ fees and expenses for the
                                 8   prevailing party if “the court finds that the claim of the [qui tam relator] bringing the
                                 9   action was clearly frivolous, clearly vexatious, or brought primarily for purposes of
                                10   harassment.” 31 U.S.C.A. § 3730(d)(4). “Any of these three conditions is sufficient for an
                                11   award of attorneys’ fees.” Mikes v. Straus, 274 F.3d 687, 704–05 (2d Cir. 2001), abrogated
                                12   by Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 195 L. Ed. 2d 348 (2016).
The Health Law Partners, P.C.




                                13   The FCA standard “tracks our formulation as to when fees are appropriate under 42
                                14   U.S.C.A. § 1988 (West) to a prevailing defendant.” Pfingston v. Ronan Eng'g Co., 284 F.3d
                                15   999, 1005–06 (9th Cir. 2002). A court may grant attorneys’ fees “under the limited
                                16   circumstances where the action is frivolous, unreasonable, or without foundation.” Maag
                                17   v. Wessler, 993 F.2d 718, 719 (9th Cir. 1993). “As such, § 1988 cases are instructive in
                                18   deciding whether fees are appropriate under the False Claims Act.” Pfingston, 284 F.3d at
                                19   1005–06.
                                20           Congress added the FCA attorneys’ fee provision “in order to create a strong
                                21   disincentive and send a clear message to those who might consider using the private
                                22   enforcement provision of this Act for illegitimate purposes.” Hyde v. Midland Credit
                                23   Mgmt., Inc., 567 F.3d 1137, 1140 (9th Cir. 2009) (quoting S. Rep. No. 99-345, at 16, 1986
                                24   U.S.C.C.A.N. 5266, 5294). Accordingly, Congress “encourages courts to strictly apply
                                25   this provision in frivolous or harassment suits as well as anyapplicable sanctions available
                                26   under the Federal Rules of Civil Procedure.” Id.
                                27           However, “fees are not awarded routinely or simply because the defendant
                                28   succeeded.” Crane-McNab v. Cty. of Merced, 773 F. Supp. 2d 861, 880 (E.D. Cal. 2011)

                                                                                                                  8
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 14 of 25 Page ID
                                                                       #:1699



                                 1   (citing Patton v. Cty. of Kings, 857 F.2d 1379, 1381 (9th Cir. 1988)). The “Ninth Circuit
                                 2   repeatedly has recognized that attorney’s fees [] should only be awarded to a defendant in
                                 3   exceptional circumstances”. 857 F.2d 1379
                                 4           Exceptional circumstances exist in this case and merit an award to Mountains.
                                 5
                                 6                             i. Relator’s Action Was Clearly Frivolous
                                 7           Pursuant to 31 U.S.C.A. § 3730(d)(4), “an action is ‘clearly frivolous’ when ‘the
                                 8   result is obvious or the [relator]’s arguments of error are wholly without merit.’”
                                 9   Pfingston, 284 F.3d at 1006 (quoting Vernon v. City of Los Angeles, 27 F.3d 1385, 1402 (9th
                                10   Cir. 1994). A plaintiff’s claims are frivolous when they lack a factual and legal basis at the
                                11   outset of the litigation. Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1061 (9th Cir.
                                12   2006) (affirming the district court’s holding that plaintiffs constitutional claims were
The Health Law Partners, P.C.




                                13   frivolous when they “lacked a factual and legal basis”).
                                14           A Relator in an FCA action subsequently pleads at his own peril where a court’s
                                15   order of dismissal details the ways in which the factual allegations in the amended
                                16   complaint are insufficient but pleads the same factual allegations again to no avail. United
                                17   States v. Safran Grp., S.A., No. 15-CV-00746-LHK, 2018 WL 558937, at *4 (N.D. Cal. Jan.
                                18   25, 2018) (citing Pfingston, 284 F.3d at 1006) (“In light of the Court’s order dismissing the
                                19   SAC, it was ‘obvious’ that reasserting the same theories of false certification in the TAC
                                20   without adding any new facts would result in failure.”). See also Hughes v. Rowe, 449 U.S.
                                21   5, 15, 101 S. Ct. 173, 66 L. Ed. 2d 163 (1980) (the frivolous nature of plaintiff’s FCA
                                22   lawsuit becomes apparent when “plaintiff continued to litigate after” his claim “clearly
                                23   became” groundless or without foundation. Id. at *2-*3).
                                24           In this case, Relator has redundantly pled himself to folly. In addition to his failure to
                                25   plead with the requisite particularity to establish not only the falsity, scienter, and
                                26   causation requirements of an FCA action, he has shown a patterned failure to plead
                                27   additional facts to support materiality. This Court’s first Order of dismissal (Dkt. 23), as
                                28   well as the meet and confer with Mountains and Mountains’ motion (Dkt. 16), put Relator

                                                                                                                  9
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 15 of 25 Page ID
                                                                       #:1700



                                 1   on ample notice of his pleading deficiencies. In particular, this Court ultimately found,
                                 2   through three orders, that Relator ultimately failed to plead any additional facts to show
                                 3   how any of Relator’s alleged FCA violations were: (1) made with knowledge as to a
                                 4   particular violation of an agency regulation; and (2) sufficiently material to the
                                 5   government’s obligation to pay claims.
                                 6           Indeed, despite pleading Form 2552 since the beginning of this case, Relator
                                 7   thereafter put forth no new facts over four (4) separate pleadings to show how Mountains
                                 8   even knew about CMS’ sub-regulatory guidance interpreting 42 C.F.R. § 485.610(c), or
                                 9   whether Mountains even knew about the distance and location requirements as defined by
                                10   42 C.F.R. § 485.610(c).5 As a result, Relator consistently failed to plead scienter which
                                11   resulted in a fatal deficiency to all of his FCA claims against Mountains.
                                12           Even more amply clear is Relator’s consistent failure to plead any additional facts to
The Health Law Partners, P.C.




                                13   show how CMS would have never paid Mountains but-for the known presence of alleged
                                14   regulatory violations. In Relator’s first pleading, he pled a CMS Form 2552, and other
                                15   forms to show that compliance with CAH distance and location requirements was
                                16   material to the payment of claims. He also summarily pled that compliance with these
                                17   requirements was a condition of CAH participation. (Dkt. 5, ¶¶ 27-37). In all
                                18   subsequently amended pleadings filed by Relator, not one of those pleadings alleged
                                19   additional facts to support materiality. In not one pleading filed by Relator did he (1) allege
                                20   the consistent refusal of the government to pay claims relating to distance or location
                                21   requirements for previously certified CAHs; or (2) allege any adverse action taken by
                                22   CMS for a certified CAH’s alleged violation of a distance or location requirements.
                                23
                                24
                                             5
                                25         Although this Court made a specific ruling as to scienter in Dkt. 23, p. 8, that ruling
                                     did not consider (through no fault of the Court, because it had not been briefed) the
                                26   Caltrans Transportation Concept Report or the differing sub-regulatory guidance
                                27   interpreting 42 C.F.R. § 485.610(c). Moreover, Relator failed to show through all of his
                                28   pleadings how Mountains would even know about 42 C.F.R. § 485.610(c)’s multiple
                                     interpretations through evolving sub-regulatory guidance.
                                                                                                                 10
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 16 of 25 Page ID
                                                                       #:1701



                                 1   Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2003, 195 L. Ed. 2d 348
                                 2   (2016).
                                 3           As a result, Relator’s repetitive pleadings only incurred additional attorney fees and
                                 4   expenses upon Mountains. See also Workman v. Dist. 13 Tanque Verde Unified Sch., 402 F.
                                 5   App'x 292, 293 (9th Cir. 2010) (citing Galen v. Cty. of Los Angeles, 477 F.3d 652, 653, 666–
                                 6   68 (9th Cir. 2007) (attorneys’ fee awards appropriate where plaintiffs have continued to
                                 7   “litigate claims even after it became obvious that those claims were meritless.”).
                                 8           Lastly, Relator’s multiple lawsuits and use of public information from the OIG 2013
                                 9   CAH Distance Audit/Investigation only adds to the vexatious frivolity of his lawsuit
                                10   against Mountains. Courts have found that the FCA cuts both ways to protect the parties.
                                11   However, one of the key purposes of the 1986 amendments to the False Claims Act is “to
                                12   discourage ‘parasitic’ suits brought by individuals with no information of their own to
The Health Law Partners, P.C.




                                13   contribute to the suit.” Amphastar Pharm. Inc. v. Aventis Pharma SA, 856 F.3d 696, 710
                                14   (9th Cir. 2017) (citing United States v. Johnson Controls, Inc., 457 F.3d 1009, 1017 (9th Cir.
                                15   2006)). Mr. Adomitis has not worked at Mountains since 2008 – he had nothing to
                                16   contribute to this suit, just like he has nothing to contribute to his others.
                                17           Accordingly, this Court should grant Mountains its reasonable request for attorneys’
                                18   fees and expenses.
                                19                           ii. Relator’s Action Was Clearly Vexatious
                                20           Even a cursory review of the facts mentioned above supports the finding that Relator
                                21   brought his action against Mountains as a means to harass and not for a proper purpose.
                                22   “An action is ‘clearly vexatious’ or ‘brought primarily for purposes of harassment’ when
                                23   the plaintiff pursues the litigation with an improper purpose, such as to annoy or
                                24   embarrass the defendant.” Pfingston, 284 F.3d at 1006(citing Patton, 857 F.2d at 1381. 31
                                25   U.S.C.A. § 3730(d)(4) does not require any finding of subjective bad faith; an attorneys’
                                26   fees award is proper when the plaintiff’s case was “objectively vexatious.” Mikes, 274 F.3d
                                27   at 705.
                                28

                                                                                                                 11
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 17 of 25 Page ID
                                                                       #:1702



                                 1           The D.C. District Court had listed examples of evidence of vexatiousness or an
                                 2   intent to harass on the part of a plaintiff, such as (without limitation): (1) actions that
                                 3   deliberately delay the proceedings, (2) attempts to relitigate a previously decided claim
                                 4   against the same defendant, (3) the raising of new allegations in an effort to
                                 5   circumvent the arguments in a defendant’s motion, (4) and the inclusion of counts
                                 6   for which the available evidence defeats any inference of a false claim. U.S. ex rel. J.
                                 7   Cooper & Assocs., Inc. v. Bernard Hodes Grp., Inc., 422 F. Supp. 2d 225, 238 (D.D.C. 2006)
                                 8   (internal citations omitted).
                                 9           The Ninth Circuit has also looked at a litigant’s history in determining whether the
                                10   case at hand is vexatious, harassing, or duplicative of other lawsuits Ringgold-Lockhart v.
                                11   Cty. of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014). Here, the manner in which Relator
                                12   has litigated this case is clearly vexatious and constituted harassment.
The Health Law Partners, P.C.




                                13           Relator has engaged in an obsessed systemic pattern of harassment against
                                14   Mountains and its executives over the years. (Exhibit 2, Declaration of Charles Harrison,
                                15   (“Harrison Decl.”). The relentless harassment against Mountains began when he was
                                16   terminated as an employee. (Harrison Decl., ¶ 4). Subsequently, for a period of 10 years,
                                17   Relator has engaged in various instances of harassment against both Mountains and its
                                18   executives. (Exhibit 2).
                                19           Although the declaration of Charles Harrison documents several instances of
                                20   harassment, several key points are worth noting. First, Relator’s primary form of
                                21   harassment against Mountains and its executives consists of consistent derogatory
                                22   communications and emails. (Harrison Decl., ¶¶ 9, 19-20, 45, and 48). Relator has
                                23   continuously taken opportunities to denigrate Mountains and its executives. Second,
                                24   Relator engaged in repugnant name calling and aggressive confrontational behavior against
                                25   Mountains’ executives. (Harrison Decl., ¶¶ 34-39). Third, Relator is obsessed with
                                26   accumulating the personal addresses of Mountains’ executives. (Harrison Decl., ¶¶ 23,
                                27   43, 44, and 46). Fourth, the continuous harassment from Relator has caused Mr. Harrison
                                28   to fear for his safety. (Harrison Decl., ¶¶ 38, 40, and 53).

                                                                                                                 12
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 18 of 25 Page ID
                                                                       #:1703



                                 1           Relator’s behavior is most similar to that of the relator in Millner v. ITT
                                 2   Aerospace/Commc'ns Div. of ITT Corp., 124 F.3d 204, 6 (7th Cir. 1997). In Millner, 124 F.3d
                                 3   204, the relator:
                                 4               1. Picketed his previous employer’s property for over fifteen weeks bearing a
                                 5               sign that stated “Vietnam Veteran Fired From Army Contract. Thank
                                 6               You, ITT.”
                                 7               2. Conducted a defamatory letter-writing campaign directed at United States
                                 8               Senators and Representatives, the President of the United States, multiple
                                 9               branches of the armed services including numerous Generals, Admirals, and
                                10               other ranking officers, and foreign heads of state.
                                11               3. Filed a baseless charge with the National Labor Relations Board and Equal
                                12               Employment Opportunity Commission.
The Health Law Partners, P.C.




                                13   Millner, 124 F.3d at *6.
                                14           There, the Seventh Circuit found that this pattern of conduct after relator’s
                                15   employment termination was calculated to harass the defendant and cause it as
                                16   much harm as possible. Id. Millner’s primary purpose for his FCA claims against
                                17   the defendant was to harass, and so the court granted the defendant their attorneys’
                                18   fees pursuant to 31 U.S.C.A. § 3730(d)(4). Id.
                                19           Here, since his termination in 2008, Mr. Adomitis, in excess of even what the
                                20   Relator in Millner did, has:
                                21                1. Caused Mountains executives to fear for their physical safety, and the
                                22                     safety of their health information. (Harrison Decl., ¶¶ 23, 38, 40, and
                                23                     53);
                                24                2. Conducted voluminous defamatory writing campaigns6 directed at
                                25                     Mountains’ and Mountains’ executives to the local press, to Mountains’
                                26
                                27
                                             6
                                28       The Court should note that Mr. Harrison has not detailed issues related to Mr.
                                     Adomitis’ FOIA efforts related to Mountains. Though there are instances where the
                                                                                                                 13
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 19 of 25 Page ID
                                                                       #:1704



                                 1                     board, to Mountains’ personnel, and to others. (Harrison Decl., ¶¶ 9,
                                 2                     19-20, 45, and 48);
                                 3                3. Filed a baseless defamation suit against Mountains. (Harrison Decl., ¶
                                 4                     42);
                                 5                4. Been banned from Mountains’ premises. (Harrison Decl., ¶49);
                                 6                5. Repeatedly, creepily, and in a manner that would cause a reasonable
                                 7                     person fear, provided and sought information that essentially establishes
                                 8                     that Relator has been stalking Mountains’ executives (e.g., repeatedly
                                 9                     looking up home addresses, dropping hints that he has sought out work
                                10                     from their previous employers, talking about their relationships, et
                                11                     cetera). (Harrison Decl., ¶¶ 23, 43, 44, and 46);
                                12                6. Screamed in the face of Mountains’ CEO, yelling that the CFO is a
The Health Law Partners, P.C.




                                13                     “cunt”. (Harrison Decl., ¶ 39); and
                                14                7. Repeatedly sought to personalize his firing as being caused by the prior-
                                15                     CEO,7 and the personal relationship of Mountains’ CEO and CFO.
                                16                     (Harrison Decl., ¶ 20).
                                17           In summary, Relator has inappropriately engaged in litigation against Mountains, not
                                18   because of any wrongdoing by Mountains, but rather, out of personal animus towards Mr.
                                19   Harrison, Ms. Waggener, Mountains, and Mountains’ previous CEO, all arising from his
                                20   termination nearly-10 years ago from Mountains. Relator’s entire lawsuit against
                                21   Mountains is merely a façade for a personal vendetta which unduly hurts not only the
                                22   hospital, but the local community (and taxpayers) it services as a local agency. Relator did
                                23   not bring this case in the interest of recouping alleged fraudulently gained funds but as a
                                24   means to settle a personal score. As a result, Mountains respectfully requests its
                                25
                                26   seeking of public information can become abusive, Mountains does not desire to muddy
                                27   the waters by introducing these issues.
                                          7
                                28          This Court will note from Mr. Harrison’s Declaration how Relator (in his own
                                     words) views the prior-CEO, and the current CFO and CEO, of Mountains.
                                                                                                                 14
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 20 of 25 Page ID
                                                                       #:1705



                                 1   reasonable attorneys’ fees and expenses in having to defend against a frivolous and
                                 2   vexatious lawsuit that was employed to satiate Relator’s ego and personal animus.
                                 3                  b. Defendants’ Attorneys’ Fees and Expenses are Reasonable
                                 4           A determination of reasonable attorneys’ fees in this case is calculated through the
                                 5   “lodestar” method by taking the number of hours reasonably expended on the litigation
                                 6   and multiplying it by a reasonable hourly rate. Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119
                                 7   (9th Cir. 2000) (citing Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed.
                                 8   2d 40 (1983)). The applicant for attorneys’ fees and expenses bears the burden of
                                 9   documenting the appropriate hours expended in the litigation and must submit evidence
                                10   in support of those hours worked. See Hensley, 461 U.S. at 437. A district court may
                                11   exclude from the initial fee calculation hours that were “excessive, redundant, or
                                12   otherwise unnecessary.” Hensley, 461 U.S. at 434.
The Health Law Partners, P.C.




                                13           A court may adjust the lodestar upward or downward using a “multiplier” based on
                                14   factors not subsumed in the initial calculation of the lodestar. 8 Van Gerwen v. Guarantee
                                15   Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000). “The lodestar amount is presumptively
                                16   the reasonable fee amount, and thus a multiplier may be used to adjust the lodestar
                                17   amount upward or downward only in ‘rare’ and ‘exceptional’ cases, supported by both
                                18   ‘specific evidence’ on the record and detailed findings by the lower courts that the
                                19   lodestar amount is unreasonably low or unreasonably high.” Id. (citations omitted).
                                20                  c. Mountains has a Reasonable Hourly Rate
                                21
                                22
                                       8
                                        These factors include: “(l) the time and labor required, (2) the novelty and difficulty of
                                23
                                       the questions involved, (3) the skill requisite to perform the legal service properly, (4)
                                24     the preclusion of other employment by the attorney due to acceptance of the case, (5)
                                25     the customary fee (6) whether the fee is fixed or contingent, (7) time limitations imposed
                                       by the client or the circumstances, (8) the amount involved and the results obtained, (9)
                                26     the experience, reputation; and ability of the attorneys (10) the ‘undesirability’ of the
                                27     case (11) the nature and length of the professional relationship with the client, and (12)
                                28     awards in similar cases.” Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975).
                                       Anderson v. Norfolk & W. Ry. Co., 773 F.2d 880, 882 (7th Cir. 1985), n.8.
                                                                                                                 15
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 21 of 25 Page ID
                                                                       #:1706



                                 1           The reasonable hourly rate is based on the experience, skill, and reputation of the
                                 2   attorney requesting fees. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir.
                                 3   1986), opinion amended on denial of reh'g, 808 F.2d 1373 (9th Cir. 1987). “Determination of
                                 4   a reasonable hourly rate is not made by reference to rates actually charged the prevailing
                                 5   party...             [but] the community for similar work performed by attorneys of comparable
                                 6   skill, experience, and reputation.” Id. The relevant community is generally the forum in
                                 7   which the courtsits. Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997). The Central
                                 8   District of California has found that hourly rates ranging from $370 to $695 are
                                 9   reasonable. See, e.g., Klee v. Nissan N. Am., Inc., No. CV1208238AWTPJWX, 2015 WL
                                10   4538426, at *13 (C.D. Cal. July 7, 2015), aff'd (Dec. 9, 2015) (Dec. 9, 2015) (listing other
                                11   cases with similar rates). In addition, this Court has found hourly rates ranging from $650-
                                12   $200 to be reasonable. See Exhibit 3, Declaration of Clinton Mikel (“Mikel Decl.”), ¶
The Health Law Partners, P.C.




                                13   23, Exhibit 3, United States District Court for the Central District of California, Jesus G.
                                14   Bernal, District Judge, Presiding, D.C. No. 5:14-cv-02336-JGB-DTB, pg. 3.
                                15           Here, Defendants seek hourly rates as follows:
                                16                     Partner Clinton C. Mikel, a rate of $302 per hour for the duration of the
                                17                         case. Mr. Mikel has practiced since 2007.
                                18                     Partner Adrienne Dresevic a rate of $400 per hour for 2017, and $410 per
                                19                         hour in 2018. Ms. Dresevic has practiced since 2002.
                                20                     Associate James R. Witham, a rate of $235 per hour for 2017, and $250 per
                                21                         hour in 2018. Mr. Witham has practiced since 2006.
                                22                     Associate Isaac S. Sternheim, a rate of $250 per hour for 2018. Mr.
                                23                         Sternheim has practiced since 2013.
                                24                     Associate Tim Burkhard, a rate of $260 per hour in 2017. Mr.
                                25                         Burkhard has practiced since 2009.
                                26                     Associate Sheerin Siddique, a rate of $245 per hour in 2017. Ms. Siddique
                                27                         has practiced since 2008.
                                28                     Law Clerk David Paladino, a rate of $130 per hour in 2017.

                                                                                                                 16
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 22 of 25 Page ID
                                                                       #:1707



                                 1                     Law Clerk Julia Peters, a rate of $145 per hour in 2018.
                                 2           (Mikel Decl., ¶¶ 12-19)
                                 3                  d. Mountains Has a Reasonable Number of Hours
                                 4               This case was filed nearly two years ago. Mountains has submitted detailed billing
                                 5   for the work performed in this case.9 Mr. Mikel worked 376.25 hours; Ms. Dresevic
                                 6   worked 3.8 hours; Mr. Witham worked 271.04 hours; Mr. Sternheim worked 20.5 hours;
                                 7   Mr. Burkhard worked 1.2 hours; Ms. Siddique worked 53.5 hours; Mr. Paladino worked
                                 8   7.4 hours; Ms. Peters worked 8 hours. (Mikel Decl., ¶¶ 12-19). Since all of Relator’s FCA
                                 9   claims were subjected to the same or similar basis for dismissal in each motion to dismiss,
                                10   there is no need to identify and subtract fees related to work for non-frivolous claims.
                                11   Harris v. Maricopa Cty. Superior Court, 631 F.3d 963, 973 (9th Cir. 2011). The work on this
                                12   case was related to conducting legal research, preparing documents for briefings, fact
The Health Law Partners, P.C.




                                13   investigations, brief writing, document review, and preparing this motion for fees and
                                14   expenses. (Mikel Decl., ¶ 38). Given the complexity of this FCA case, the hours spent
                                15   were reasonable. (Mikel Decl., ¶¶ 8,20, and 38). Accordingly, the hours spent were not
                                16   excessive or unreasonable and Mountains’ request for $272,495.00 in attorneys’ fees and
                                17   $8,383.85 in expenses is reasonable.
                                18
                                19   VI.         CONCLUSION
                                20           As the prevailing party, Mountains was wrongfully subject to a lawsuit that was
                                21   frivolous, vexatious, and harassing. Relator has essentially stalked the executives of
                                22   Mountains over a prolonged period of time and engaged in rampant harassment against
                                23   Mountains and its executives. For nearly two years, Mountains was forced to litigate a
                                24   meritless case with fatally deficient pleadings. Moreover, the actions of Relator clearly
                                25   demonstrate a pattern of vexatious and harassing behavior toward Mountains over a long
                                26
                                27           9
                                           These fees are through the end of the September 2018 billing cycle. Defendant will
                                28   supplement this Court with work performed in October 2018, primarily related to this
                                     Motion, prior to the November hearing on this Motion.
                                                                                                                 17
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 23 of 25 Page ID
                                                                       #:1708



                                 1   period of time. Accordingly, Mountains respectfully requests an award of attorneys’ fees
                                 2   and expenses in the amount of $280,878.85.
                                 3
                                 4
                                 5    Respectfully submitted,                                       THE HEALTH LAW PARTNERS, P.C.
                                      October 11, 2018                                              By:/s/ Clinton Mikel
                                 6                                                                  Clinton Mikel, Attorney for Defendant
                                 7                                                                  San Bernardino Mountains Community Hospital
                                 8                                                                  District

                                 9
                                10
                                11
                                12
The Health Law Partners, P.C.




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                                                 18
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 24 of 25 Page ID
                                                                       #:1709



                                 1                                         PROOF OF SERVICE
                                                                STATE OF MICHIGAN, COUNTY OF OAKLAND
                                 2
                                             At the time of service, I was over 18 and not a party to this action. I am employed in
                                 3
                                     the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                 4
                                     Highway, Suite 240, Farmington Hills, Michigan, 48334.
                                 5
                                             On October 11, 2018, I served true copies of the foregoing document(s) described as
                                 6
                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its
                                 7
                                     Motion for Attorneys’ Fees and Expenses on the interested parties:
                                 8
                                 9           Esperanza Cervantes Anderson (SBN 197953)
                                10           LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                11           1037 North Allen Avenue, Pasadena, California 91104
                                             esperanza@andersonlitigation.com
                                12           Attorney for Plaintiff Relator
The Health Law Partners, P.C.




                                13           FRANK ADOMITIS
                                14
                                             Kent A. Kawakami (SBN 149803)
                                15           Assistant U.S. Attorney
                                16           Room 7516, Federal Building, 300 North Los Angeles Street, Los Angeles, CA 90012
                                             kent.kawakami@usdoj.gov
                                17
                                             Attorney for Plaintiff United States of America
                                18
                                19
                                             CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                20
                                     document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                21
                                     the case who are registered CM/ECF users will be served by the CM/ECF system.
                                22
                                     Participants in the case who are not registered CM/ECF users will be served by mail or by
                                23
                                     other means permitted by the court rules.
                                24
                                               I declare under penalty of perjury under the laws of the United States of America
                                25
                                     that the foregoing is true and correct and that I am employed in the office of a member of
                                26
                                     the Bar of this Court at whose direction the service was made.
                                27
                                28

                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 48-1 Filed 10/11/18 Page 25 of 25 Page ID
                                                                       #:1710



                                 1             Executed on October 11, 2018, at Farmington Hills, Michigan.
                                 2                                                                  /s/Marianna M. McIntyre
                                 3                                                                  Marianna M. McIntyre
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
The Health Law Partners, P.C.




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                     Defendant Mountains’ Memorandum of Points and Authorities in Support of its Motion for Attorneys’ Fees and Expenses
                                     Case No.: 5:17-cv-00002-JGB-KK
